            Case 1:20-cv-05878-CM Document 126 Filed 09/14/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

****************************************************************
J.T. INDIVIDUALLY AND ON BEHALF OF D.T.;                      :
K.M. INDIVIDUALLY AND ON BEHALF OF                            :
M.M. AND S.M.; J.J., INDIVIDUALLY AND ON                      :
BEHALF OF Z.J.; C.N., INDIVIDUALLY AND ON                     :
BEHALF OF V.N., AND, ALL OTHERS                               :
SIMILARLY SITUATED                                            : CIVIL ACTION
                                                              :
                       Plaintiffs,                            : Case No. 1:20cv-05878(CM)
V.                                                            :
                                                              :
BILL DE BLASIO, IN HIS OFFICIAL CAPACITY                      : SEPTEMBER 14, 2020
AS THE MAYOR OF NEW YORK CITY;                                :
RICHARD CARRANZA, IN HIS OFFICIAL                             :
CAPACITY AS THE CHANCELLOR OF NEW                             :
YORK CITY DEPARTMENT OF EDUCATION;                            :
THE NEW YORK CITY DEPARTMENT OF                               :
EDUCATION; THE SCHOOL DISTRICTS IN THE                        :
UNITED STATES; AND STATE DEPARTMENTS                          :
OF EDUCATION IN THE UNITED STATES                             :
                                                              :
                       Defendants.                            :
****************************************************************

       NOTICE OF FILING CERTIFICATE OF GOOD STANDING IN SUPPORT OF
          MOTION FOR ADMISSION PRO HAC VICE (DOCUMENT NO. 82)


          PLEASE TAKE NOTICE that on September 4, 2020, Attorney Bryan L. LeClerc

filed with this court a Motion for Admission Pro Hac Vice (Document No. 82) and the

Declaration of Ryan P. Driscoll stating that he would file Certificates of Good Standing

immediately upon receipt of same and in further support of the Motion for Admission Pro

Hac Vice of Attorney Ryan P. Driscoll.




{01398657.DOCX Ver. 1}
            Case 1:20-cv-05878-CM Document 126 Filed 09/14/20 Page 2 of 6




          PLEASE TAKE FURTHER NOTICE that Attorney Bryan L. LeClerc hereby

submits true and accurate copies of the Certificates of Good Standing from the

Supreme Courts of the States of Connecticut, New York, and New Jersey.

          Dated at Milford, Connecticut this 14th day of September 2020.



                                           THE DEFENDANTS,
                                           NORWALK BOARD OF EDUCATION
                                           BRIDGEPORT BOARD OF EDUCATION
                                           STAMFORD BOARD OF EDUCATION
                                           STRATFORD BOARD OF EDUCATION


                                           By:/s/Bryan L. LeClerc
                                                  BRYAN L. LECLERC
                                                  Berchem Moses, P.C.
                                                  75 Broad Street
                                                  Milford, CT 06460
                                                  (203) 783-1200
                                                  Federal Bar BL9464
                                                  bleclerc@berchemmoses.com




{01398657.DOCX Ver. 1}
            Case 1:20-cv-05878-CM Document 126 Filed 09/14/20 Page 3 of 6



                                     CERTIFICATION OF SERVICE


                    I hereby certify that on September 14, 2020, a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this

filing will be sent by email to all parties by operation of the Court’s electronic filing system [or by

mail to anyone unable to accept electronic filing]. Parties may access this filing through the

Court’s system.




                                                         /s/ Bryan L. LeClerc
                                                         Bryan L. LeClerc




{01398657.DOCX Ver. 1}
               Case 1:20-cv-05878-CM Document 126 Filed 09/14/20 Page 4 of 6




                                   State of Connecticut
                                        Supreme Court

       L Carolyn C Zioga~ Chief Clerk of the Supreme Court of the State of Connecticut and
keeper of the Seal thereof,

              Do hereby certift,       that, in the Superior Court at      Bridgeport
               28th               June, 2004
on the                  day of



                                                 Ryan P. Driscoll


                                                      of
                                                Monroe, Connecticut




having been examined and found duly qualified, was sworn as an attorney and admitted to
practice he/öre ct/I courts of/his .vtate, and that said attorney is a member of/n good vtancling of
/lie Bar oft/nv State purvuant to Practice Book ~2—65.



                                            In Testimony Whereof               I have hereunto set my hand
                                           and ct/fit the Seal of the Supreme Court oft/ic State of
                                          Connect     t    I Hart       this day   September 3, 2020

          •
               N,, ~

    ‘“I

    H
               Q’
               H
                                                                    ~~Li
                                                                        Carolyn C. Zie gas
                 (r’~1~4~   ,,‘
                                                                             (‘h/cf Clerk
                  Case 1:20-cv-05878-CM Document 126 Filed 09/14/20 Page 5 of 6




                                         &ale of2&w 9or1
                            c5uprerne Goar4 Yippe[hzle Z~ithion
                                !E/SizJSsdA.~ia/TDeparIznenI


           g S~’oSerI Z~            l&zy&ryer~ C/erA ofIAe ~peffaIe 7)niision o/i&
     c5upreme Gouri c//Se cS/ale c/~&w 9orA 751r Ijuchb~d Øepor/rn en4 Jo

     Sere& cer/i/y /Sai



                                    sçyan £Palribs( Driscoff

     Say/ny lalen anjsa&crigejice Gons/xiuizonalOaiSo/Of/e~e asprescri~eJ[y
     /aa~ was dt4 hcenselanlalmzYiec/iopracisàe % iSa Gout/as an 7liorney
     anlGounsefor a/Law th a//coat/s c//Se cS/ale o/Xew                  9on   on iSe Is/Jay of
     2’~zrc4 2002 x~ currently th yooJslanc~~’iy andã reykieredwz/S ice
     Yldmthkinaiiue O//~e c//Se Courts as reyu/nel% sec/ronfour SanIreJsr~rfr
     er~S/-a of/Se Yud2ciary Law.


                                         ≤7n ?‘&i/ness ?&Serec/ ≤‘Saoe Sereunlo set my SanJ
                                            anda/J2veJiSe cSea/c/sak/Gour4 a//Se
        )~~&i AIP)P/&L                      GL~y of2/~any,   iL~5   ~/Soczy of&p/em~er~ 2020.

       H ~
tL                                                   P\e&tlTh~r
                       I’
                                                                C/erA
            r~yj            ~   4    /

         1D~/j.   o~
         Case 1:20-cv-05878-CM Document 126 Filed 09/14/20 Page 6 of 6


    ~‘upreme Court of J~etu 3Ier≤ep


        Certlflrate of ~oob ~‘tanbinçç
       ‘This is to certjfy that                   Ryan P Driscoli
(LNb.      021382003         ) was constituteciandappointetiani4ttorney at Law ofiftiew
Jersey on                   December 19, 2003                               and; as such,
has been adinitteti to practice before the Supreme Court antiallother courts of this State
as an Attorney at Law, according to its laws, nsks, anti customs.

        Ifurther cert jy5i that as of this tiatç, the above-nameJis ani4ttorney at Law in
QootiStanding. cEor the purpose of this Certjflcate, an attorney is in “QootiStanding” ~
the Court’s records reflect that the attorney: 1) is current with allassessments imposecias a
part of the filing of the annuaU4ttorney cI<cgistration Statement, including, but not
limitetito, allobligations to the .9”Iew Jersey Lau~yers’ (Funtifor Client <Protectiow 2) is not
suspended or disbarretifrom the practice of law; 3) has not resignetifrom the <Bar of this
State; anti4) has not been transferretito <Disability Inactive statuspursuant to cRjs& 1:20-
12.

       <Please note that this Certjficate dc~es not constitute confirmation ofan attorney’s
satisfaction ofthe administrative requirements of‘Ride 1:21 1(a,)foreligibiuity to practice
law in this State.

                                                    In testimony whereof I have
                                                    hereunto set my hanclani
                                                    affiçed~ the Sea(ofthe
                                                   Supreme Court, at ‘EIi’enton, this
                                                   3rd clay of September, 2020


                                                 47Sc~v1                       ~tte-~
                                                 ~—‘         C&&oft4~Jpreme Court
                                                                                            -453.
